DETAILED ACTION

This office action is in response to the remarks and amendments filed on 5/5/21.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,960,494 to Gilliland et al. (“Gilliland”) in view of US Patent Application Publication 2014/0246024 to Cragg et al. (“Cragg”).
Claim 1.  A pillow sized and configured to support a user in a face down or prone position (Gilliland, Fig. 2), the pillow sized and configured for accommodating a person with 
Claim 2.  The pillow of Claim 1, further comprising one or more sensors coupled with the inhalation valve and/or the exhalation valve (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode; regarding the sensors being coupled with the inhalation and/or exhalation valves, anywhere along the air flow path is considered to be coupled with the inhalation and/or exhalation valves).
Claim 3.  The pillow of Claim 1, further comprising one or more sensors disposed inside the pillow, the one or more sensors configured to measure one or more of the following: respiratory rates, respiratory flow rates (Gilliland does not teach sensors, however Cragg teaches an airflow rate sensor in paragraph [0027]), flow patterns, breath sounds, oxygen levels, carbon dioxide levels, air pressure in the empty space near the nose and mouth, and/or temperature; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode).
Claim 4.  The pillow of Claim 1, further comprising a support portion disposed within the receiving portion (see tapered region of #20 in Gilliland Figs. 1 and 4).
Claim 5.  The pillow of Claim 1, positive end expiration pressure is between about 3 cm and about 5 cm water pressure (the use of positive pressure of the claimed range is a well-known technique for dealing with sleep apnea, and is discussed by Cragg in at least paragraph [0028]).
Claim 6.  
Claim 7.  The pillow of claim 6, wherein a pressure in the air chamber is lower during inhalation of the user; and wherein a pressure in the air chamber is higher during exhalation of the user (In the combined apparatus of Gilliland and Cragg, it is inherent that air pressure in the air chamber is as claimed as a result of a user’s breathing).
Claim 8.  The pillow of claim 1, further comprising: a top pillow, the receiving portion disposed in an upper surface of the top pillow; and a base (Gilliland teaches a top pillow at #16 in Figs. 1-6, and a base at #14 in Fig. 4), the air chamber, the inhalation pathway, and the exhalation pathway at least partially disposed in the base (Gilliland, Fig. 4); wherein the top pillow and the base are selectively connected (Gilliland does not teach that the base and top pillow are detachable; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the top pillow detachable in order to clean it or to replace it when damaged, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C)).
Claim 9.  The pillow of claim 1, further comprising one or more dampeners disposed in the inhalation pathway and one or more dampeners disposed in the exhalation pathway at least one of the one or more dampeners protruding into the inhalation pathway, at least one of the one or more dampeners protruding into the exhalation pathway (Cragg teaches a noise reducing member #914, seen in Figs. 42-49 and discussed in at least paragraph [0325])
Claim 10.
Claim 11.  
Claim 12.  The pillow of Claim 11, further comprising: a recessed portion disposed in the upper surface of the top pillow, the recessed portion sized and configured to receive a neck of the user (Gilliland, Fig. 1, #24); and a support portion extending inwardly into the receiving portion, the support portion sized and configured to support a chin of the user (see tapered region of #20 in Gilliland Figs. 1 and 4; the tapered portion of Gilliland is capable of supporting a chin of a user).
Claim 13.  The pillow of Claim 11, wherein an inner portion of the receiving portion is at least partially aligned with and disposed parallel to an inner surface of the chamber (in view of Applicant’s disclosure, specifically paragraph [0022] and Fig. 1b, these limitations are understood to mean that there is a hole #112 that passes through both of Applicant’s layers 110 and 120, and the hole in each layer is aligned to form a single air chamber; this configuration can be seen in Gilliland Fig. 4).
Claim 14.  The pillow of Claim 11, wherein the first pathway allows inhalation air to flow to the user; wherein the first valve is at least partially disposed in the first pathway and disposed proximate the chamber; wherein the second pathway allows exhalation air to be vented from the chamber; and wherein the second valve is at least partially disposed in the second pathway and disposed proximate the chamber (Cragg teaches an apparatus with inhalation and exhalation valves; the inhalation and exhalation valves are inherently located on the inhalation and exhalation air flow pathways; see at least Figs. 5A-5B; regarding “proximate the chamber,” Cragg teaches in paragraph [0328] that the airflow generator system may be positioned “within a pillow”, and further teaches in paragraph [0164] that inhalation and exhalation valves may be positioned at various locations, including along or at the end of a tube).
Claim 15.  The pillow of Claim 11, further comprising: a sensor monitoring airflow through the first valve; and a communication system connected to the sensor (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the 
Claim 16.  The pillow of Claim 11, further comprising one or more sensors connected to the pillow, the sensors configured to detect attributes about the user during use of the pillow (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode).
Claim 17.  The pillow of Claim 11, further comprising a third pathway sized and configured to provide supplemental gas to the user during use of the pillow, the third pathway at least partially disposed in the first pathway, the third pathway including a first end disposed at least proximate the first valve and a second end disposed at least proximate an exterior of the base  (Applicant’s “third pathway” is understood to be one of Applicant’s three gas inlets #’s 144a; Cragg teaches multiple air intake locations in Fig. 3A, including #30, and #’s 34, any of which can be considered to be a “third pathway”)
Claim 18.  The pillow of Claim 11, further comprising one or more dampeners disposed in the first pathway and one or more dampeners disposed in the second pathway (Cragg teaches a noise reducing member #914, seen in Figs. 42-49 and discussed in at least paragraph [0325]).
Claim 19.  The pillow of Claim 11, further comprising an alarm connected to the pillow, the alarm sized and configured to issue an alert (Gilliland does not teach an alarm; Cragg teaches the use of an alarm in at least paragraph [0398]; it would have been obvious to one of 
Claim 20.  The pillow of Claim 11, wherein, when the pillow and the user are disposed on a relatively flat surface, the pillow raises a head of the user relative to a body of the user when the user is in the face down or prone position (Gilliand Fig. 2, pillow #10 is seen to be resting upon mattress or operating table #12; therefore the pillow #10 inherently raises a user’s head higher than the surface of #12 upon which a user’s body lies).


Response to Applicant's remarks and amendments

In view of Applicant’s claim amendments, prior rejections under 35 USC § 102 and 103 in view of Rudolph have been withdrawn, and new rejections entered in this office action, as discussed above, and as necessitated by Applicant’s amendments.
With respect to independent claims 1 and 11, Applicant argues on pages 8-11 of Applicant’s remarks that the cited art of Rudolph does not teach the claimed invention.  Specifically Applicant’s arguments are directed toward the apparatus of the claimed invention being smaller and more portable than the apparatus of Rudolph.  However, changes in size are generally considered with the skill of one of ordinary skill in the art.  Additionally Applicant argues that the intended use of Rudolph is different than the intended use Applicant’s invention (or at least that Rudolph is not explicitly intended for use with sleep apnea patients).    While this may be true, Cragg teaches structures that are explicitly intended for use with sleep apnea .
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MYLES A THROOP/Examiner, Art Unit 3673